PER CURIAM.
Govan appeals from the judgment and sentence entered following the trial court’s revocation of his probation. A reading of the transcript of the revocation hearing reveals that the basis for the revocation was Govan’s admission that he violated special condition 9 of his probation by using cocaine (T 20, 22, 33 and 34), but the revocation order does not recite the basis for the revocation. We affirm the revocation of probation, but we remand this cause to the trial court for modification of the order of revocation to indicate that the probation is revoked because Govan violated special condition 9 of his probation by using cocaine. See Donley v. State, 557 So.2d 943 (Fla. 2d DCA 1990).
WIGGINTON, ALLEN and WOLF, JJ., concur.